Name: Commission Regulation (EC) No 994/97 of 3 June 1997 amending Regulation (EC) No 763/97 establishing a system for the surveillance of imports of fresh sour cherries originating in the Republics of Bosnia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: trade policy;  international trade;  plant product;  political geography;  tariff policy
 Date Published: nan

 4. 6 . 97 EN Official Journal of the European Communities No L 144/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 994/97 of 3 June 1997 amending Regulation (EC) No 763/97 establishing a system for the surveillance of imports of fresh sour cherries originating in the Republics of Bosnia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 70/97 of 20 December 1996 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia and to imports of wine from the Republic of Slovenia ('), as amended by Regulation (EC) No 825/97 (2), and in particular Article 10 thereof, Whereas Regulation (EC) No 825/97 extends to the Federal Republic of Yugoslavia the arrangements applic ­ able to imports originating in the Republics of Bosnia ­ Herzegovina, Croatia and the former Yugoslav Republic of Macedonia as defined in Regulation (EC) No 70/97; Whereas, as regards fresh sour cherries, the detailed rules for the application of Regulation (EC) No 70/97 were adopted by Commission Regulation (EC) No 763/97 f); whereas Regulation (EC) No 763/97 should be amended so as to include the Federal Republic of Yugoslavia in the list of third countries referred to in that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In the title and in Article 1 of Regulation (EC) No 763/97, the words ', the Federal Republic of Yugoslavia' are inserted after the word 'Croatia'. Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply from 1 June 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 June 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 16, 18 . 1 . 1997, p . 1 . (2 ) OJ No L 119, 8 . 5 . 1997, p. 4. b) OJ No L 112, 29 . 4. 1997, p. 1 .